Case 18-33485-jal Doc10 Filed 11/28/18 Entered 11/28/18 09:01:15 Pagelof5

HURUM CE DNCOvir termes Glenna coliee sts
Debtor 1 Dewayne R. Thomas
First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF KENTUCKY [| Check if this is an amended plan, and
list below the sections of the plan that

have been changed.

 

Case number:

 

 

(Cf known)

 

 

Official Form 113
Chapter 13 Plan 12/17

EZEETRE Notices

To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form dees not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this pian carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have

an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015, In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
will be ineffective if set out later in the plan.

 

 

 

 

11 A limit on the amount ef a secured claim, set out in Section 3.2, which may resultin | [_| Included [¥#} Not Included
a partial payment or no payment at all te the secured creditor

12 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, [_] Included ii Not Included
set out in Section 3.4.

13 Nonstandard provisions, set out in Part 8. [_] Included i! Not Included

 

 

 

 

 

 

Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:
$325 per Month for 36 months

Insert additional lines if needed

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner.

Cheek all that apply:

[al Debtor(s) will make payments pursuant to a payroll deduction order.
[| Debtor(s) will make payments directly to the trustee.

L) Other (specify method of payment):

 

payroll
2,3 Income tax refunds.
Check one.
| Debtor(s) will retain any income tax refunds received during the plan term.
APPENDIX D Chapter {3 Plan Page |

Software Copyright (¢) 1996-2018 Best Case, LLC - www, bestcase.com Best Case Bankrupicy
Case 18-33485-jal Doc10 Filed 11/28/18 Entered 11/28/18 09:01:15 Page 2of5

 

Debtor Dewayne R. Thomas Case number

[] Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will tum over to the trustee ali income tax refunds received during the plan term.

| Debtor(s) will treat income refunds as follows:

 

2.4 Additional payments.
Check one.
lv] None. if “None” is checked, the rest of § 2.4 need not be completed or reproditced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $11,700.00.

 

wetter Treatment of Secured Claims
3.1 Maintenance of payments and cure of default, if any.

Check one.

CL] None. if “None” is checked, the rest of § 3.1 need not be completed or reproduced.

hl The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
required by the applicable contract and noticed in conformity with any applicable rules, These payments will be disbursed either
by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than

   
    

     
   

  
     

  

 

Wells Fargo / “Propetition:
Bank NA HOUSE AND LOT 1081.62 $11,152.00 0.00% $309.78 $11,152.00
Disbursed by:
[_] Trustee
[¥| Debtor(s)
Insert additional claims as needed,
3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims, Check one.

[| None. If “None” is checked, the rest of § 3.2 need not be completed ar reproduced.
33 Secured claims exchided from 11 U.S.C, § 506.

Check one.
¥ None. if “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance.
Check one.

al None. /f “None” is checked, the rest of § 3.4 need not be completed or reproduced.
3.5 Surrender of collateral,

Check one.
hf None. [f “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 

a Treatment of Fees and Priority Claims

4.1 General

Official Form, 113 Chapter 13 Plan Page 2

Software Copyright (c) 1996-2018 Best Case, LLC - was. bestcase.com Beal Case Bankrnptey
Case 18-33485-jal Doc10 Filed 11/28/18 Entered 11/28/18 09:01:15 Page 3of5

Debtor Dewayne R. Thomas Case number

 

Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 4.50% of plan payments; and

during the plan term, they ave estimated to total $526.68.

43 Attorney's fees.
‘The balance of the fees owed to the attorney for the debtor(s} is estimated to be $1500 to be paid by HYATT.

44 Priority claims other than attorney’s fees and those treated in § 4,5.

Check one,
| None, If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5 Domestic support obligations assigned or owed te a governmental unit and paid less than full amount.

Check one.
bi None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 

Byun Treatment of Nonpriority Unsecured Claims
5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check aif that apply.
The sum of $
100_% of the total arnount of these claims, an estimated payment of $ .
The funds remaining after disbursements have been made to all other creditors provided for in this plan.

LIC]

Tf the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00.
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount,

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one,
i None. If “None” is checked, the rest of § 5,2 need not be completed or reproduced.

53 Other separately classified nonpriority unsecured claims. Check one.
None. if “None” is checked, the rest of § 5.3 need not be completed or reproduced.

einai Executory Contracts and Unexpired Leases

 

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

wl None. if “None” is checked, the rest of § 6.1 need not he completed or reproduced,

 

a Vesting of Property of the Estate

7A Property of the estate will vest in the debtor(s) upon
Check the appliable box:
4] plan confirmation.
[| entry of discharge.
[| other:

 

Official Form 113 Chapter 13 Plan Page 3

Software Copyright {¢) 1996-2018 Best Case, LLC - www. besicase.com Best Case Bankruptcy
Case 18-33485-jal Doc10 Filed 11/28/18 Entered 11/28/18 09:01:15 Page 4of5

Debtor Dewayne R. Thomas Case number

 

Beka Nonstandard Plan Provisions

8.1 Check "None" or List Nonstandard Plan Provisions
Wl None. Jf “None” is checked, the rest of Part 8 need not be completed or reproduced.

 

a Signature(s):

91 Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s} do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),

ifany, must sign below.

 

 

 

X /s! Dewayne R. Thomas XxX
Dewayne R. Thomas Signature of Debtor 2
Signature of Debtor |
Executed on October 23, 2018 Executed on

X {si Christopher T. Kurtz Date 11/28/2018

 

 

Christopher T. Kurtz
Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions

included in Part 8.

Official Form 113 Chapter 13 Plan Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - wwrw.besteasc.com Best Case Bankruptcy
Case 18-33485-jal Doc10 Filed 11/28/18 Entered 11/28/18 09:01:15 Page5of5

Debtor Dewayne R. Thomas Case number

 

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms contrel.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a, Maintenance and cure payments on secured claims (Part 3, Section 3.1 total) $11,152.00
b. Modifted secured claims (Part 3, Section 3.2 total) $0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $0.00
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $0.00
e. Fees and priority claims (Part 4 total) $526.68
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $0.00
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $0.00
h. Separately classified unsecured claims (Part 5, Section 5.3 total) $0.00
i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) $0.00
j. Nonstandard payments (Part 8, foial) + $0.00
Total of lines a through j $11,678.68
Official Form 113 Chapter 13 Plan Page 5

Software Copyright (c) 1996-2018 Best Case, LLC - wirw. bestease.com Best Case Bankruptcy
